Title: To Thomas Jefferson from Craven Peyton, 23 January 1804
From: Peyton, Craven
To: Jefferson, Thomas


               
                  Dear Sir 
                   Stump Island 23d Jany. 1804
               
               I am sorry I did not get yours of the 16. instant time enough to of answared it by the return post. the draught given in favour of Mr. Higingbathom was on accompt. of corn furnished, all othar accompts being fully settled between us. at the time my giveing the draft I named to Mr. Higingbathom your convenience was to be consulted that I had rathar be pushed for money then for you to be. I will still meet the amt. at the time if it shoud not be convenient for you to do so. you will please let me no by post. 
               	with great respt. yr. mst. Obt
               
                  C Peyton 
               
            